                                                                                                             _____
                                                                                                         _____     ___
                                                                                                               ________________

                                    UNITED STATES DISTRICT COURT
                         for the                     District of                         New Jersey

                United States of America
                                                                             ORDER SETTING CONDITIONS
                               v.                                                   OF RELEASE
      \((*
                                                                                            Case Number:       ZO
                                                                                                                        7
                         Defendant

 IT IS ORDED on this 2day of                   20Le that the release of the defendant is subject to
                                                                                                     the following
 conditions:
        (1) The defendant must not violate any federal, state or local law while on release
                                                                                            .
        (2) The defendant must cooperate in the collection of a DNA sample if the collect
                                                                                             ion is authorized by
             42 U.S.C. § 14135a.
        (3) The defendant must immediately advise the court, defense counsel, and the U.S.
                                                                                                attorney in writing before
             any change in address and/or telephone number.
        (4) The defendant must appear in court as required and must surrender to serve
                                                                                           any sentence imposed.
                                                           Release on Bond
Bail be fixed at $              0   D    00       and the defendant shall be released upon:

       (       Executing an unsecured appearance bond ( ) with co-signor(s)
       (   )   Executing a secured appearance bond ( ) with co-signor(s)
               and ( ) depositing in cash in the registry of the Court       of the bail fixed; and/or ( ) execute an
               agreement to forfeit designated property located at
               Local Criminal Rule 46.l(d)(3) waived/not waived by the Court.
      (    )   Executing an appearance bond with approved sureties, or the deposit of cash in the
                                                                                                  full amount of the bail
               in lieu thereof;

                                                 Additional Conditions of Release
Upon finding that release by the above methods will not by themselves reasonably assure
                                                                                           the appearance of the
defendant and the safety of other persons and the community, it is further ordered that
                                                                                        the release of the defendant is
subject to the condition(s) listed below:

IT IS FU?FHER ORDERED that, in addition to the above, the following conditions
                                                                                        are imposed:
      (V’) Report to Pretrial Services (“PTS”) as directed and advise them
                                                                              immediately of any contact with law
            enforcement personnel, including but not limited to, any arrest, questioning or traffic
                                                                                                     stop.
     (    ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer
                                                                                                             ; not tamper
            with any witness, victim, or informant; not retaliate against any witness, victim
                                                                                               or informant in this case.
     (   ) The defendant shall be released into the third party custody of____________________________
                                                                                                                _______
               who agrees (a) to supervise the defendant in accordance with all the conditi
                                                                                            ons ofrelease, (b) to use every effort
               to assure the appearance of the defendant at all scheduled court proceedings,
                                                                                              and (c) to notify the court
               immediately in the event the defendant violates any conditions of release or disapp
                                                                                                  ears.

                Custodian Signature:                                                Date:
                                                                                                                             PAGE 1 OF 3


     (/ The defendant’s travel is restricted to ( New Jersey              ( Other                  0
                                                                                     unless approved by Pretrial Services (PTS).
(/ Surrender all passports and travel documents to PTS.        Do not apply for new travel documents.
( ) Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with
       substance abuse testing procedures/equipment.
( )    Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in
                                                                                                                  any
      home in which the defendant resides shall be removed by                        and verification provided to PTS.
( )   Mental health testing/treatment as directed by PTS.
( )   Abstain from the use of alcohol.
(J1   Maintain current residence or a residence approved by PTS.
( )   Maintain or actively seek employment and/or commence an education program.
( )   No contact with minors unless in the presence of a prent or guardian who is aware of theresent
                                                                                                               offense.
(4    Have no contact with the following individuals:                      ncLe -ee*            9.
( )   Defendant is to participate in one of the following home confinement program components and abide
                                                                                                                    by’
      all the requirements of the program which ( ) will or ( ) will not include electronic monitoring or other
      location verification system. You shall pay all or part of the cost of the program based upon your ability
                                                                                                                      to
      pay as determined by the pretrial services office or supervising officer.
       ( ) (i) Curfew. You are restricted to your residence every day ( ) from                     to           or
                   ( ) as directed by the pretrial services office or supervising officer; or
       ( ) (ii) Home Detention. You are restricted to your residence at all times except for employment;
                   education; religious services; medical, substance abuse, or mental health treatment; attorney
                   visits; court appearances; court-ordered obligations; or other activities as pre-approved by
                   the pretrial services office or supervising officer; or
       ( )   (iii) Home Incarceration. You are restricted to your residence at all times except for medical
                   needs or treatment, religious services, and court appearances or other activities pre-approved
                   by the pretrial services office or supervising officer.

( ) Defendant is subject to the following computer/internet restrictions which may include manual
       inspection and/or the installation of computer monitoring software as deemed appropriate by
       Pretrial Services;
       ( ) (i) No Computers defendant is prohibited from possession and/or use of computers or
                                  -




                   connected devices.
       ( )   (ii)  Compu   ter No Internet Access: defendant is permitted use of computers or connected
                             -




                   devices, but is not permitted access to the Internet (World Wide Web, FTP Sites, IRC
                   Servers, Instant Messaging, etc);
      ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected
                  devices, and is permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers,
                  Instant Messaging, etc.) for purposes pre-approved by Pretrial Services at
                  [ ] home [ ] for employment purposes.
      ( ) (iv) Consent of Other Residents -by consent of other residents in the home, any computers in
                  the home utilized by other residents shall be approved by Pretrial Services, password
                  protected by a third party custodian approved by Pretrial Services, and subject to inspection
                  for compliance by Pretrial Services.

(Other:
                      .)
                                        )V\                                                              L.
                                                                                                         --‘-.-,..‘


                                                                                                          J           /‘-

( ) Other:

( ) Other:


                                                                                                              Page 2 of 3
                                        ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                       Violating any of the foregoing conditions of release may result in the immediate issuance of warrant
                                                                                                                        a
 for your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for
                                                                                                                        contempt
 of court and could result in imprisonment, a fine, or both.
            While on release, if you commit a federal felony offense the punishment is an additional prison term of
                                                                                                                        not more
 than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than
                                                                                                                        one year.
 This sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
            It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct
                                                                                                                     a criminal
 investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness,
                                                                                                                      victim, or
 informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The
                                                                                                                        penalties
for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.
            If, after release, you knowingly fail to appear as the conditions of release require, or to surrender
                                                                                                                      to serve a
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed.
                                                                                                                       If you are
convicted of:
                (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more
                   —   you will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;
                (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you—




                     will be fined not more than $250,000 or imprisoned for not more than five years, or both;
                (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or
                                     —




                     both;
                (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or
                                    —




                     both.
               A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence
you receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                            Acknowledgment of the Defendant

              I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. J promise
to obey all conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the
penalties and sanctions set forth above.
                                                                            ()

                                                                          Defendanl’s Signature

                                                                    P\QM,
                                                                               City and State

                                         Directions to the United States Marshal
   (‘\/) The defendant is ORDERED released after processing.
   ( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge
         that the defendant has posted bond andlor complied with all other conditions for release. If still in custody, the
         defendant must be produced before the appropriate judge at the time and place specified.

 Date:         //2/2c)2&
                                                                         Jud&cial Officer ‘s Signature
                                                                                           G.
                                                                          Printed name and title
 (REV. 1/09)
                                                                                                                     PAGE 3 OF 3
